


EXHIBIT 10.6


EXTENSION AND AMENDMENT NO. 3 TO AIRCRAFT LEASE AGREEMENT
    
This EXTENSION AND AMENDMENT NO. 3 TO AIRCRAFT LEASE AGREEMENT (“Amendment No.
3”) dated as of June 30, 2012, is by and between The Wendy's Company (f/k/a
Wendy's/Arby's Group, Inc.), a Delaware corporation with its principal place of
business at One Dave Thomas Boulevard, Dublin, Ohio 43017 (“Lessor”) and TASCO,
LLC, a Delaware limited liability company with its principal place of business
at 280 Park Avenue, New York, New York 10017-1216 (“Lessee”).
WHEREAS, Lessor and Lessee entered into that certain Aircraft Lease Agreement
(the “Lease”) dated as June 10, 2009, as amended by Amendment No. 1 dated June
24, 2010 and Amendment No. 2 dated June 29, 2011 (as amended, the “Lease”), for
the lease of a Gulfstream Aerospace G-IVSP aircraft bearing U.S. Registration
Number N394TR and manufacturer's serial number 1252 and the two (2) Rolls Royce
model Tay 611-8 engines installed thereon, bearing manufacturer's serial numbers
16623 and 16624, respectively, and all parts, instruments, avionics, attachments
and appurtenances installed thereon or attached thereto (the “Aircraft”);
WHEREAS, the Lease for the Aircraft currently expires on June 30, 2012;
WHEREAS, Lessor and Lessee desire the Lease to extend the term of the Lease for
an additional month through July 31, 2012 on the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other valuable consideration the receipt and sufficiency of which is hereby
acknowledged, Lessor and Lessee hereby agree as follows:
Section 1:    EXTENSION AND AMENDMENT TO LEASE
1.1    Section 2.1 - Term is hereby amended to replace the date “June 30, 2012”
with “July 31, 2012.”


1.2Section 3.1 - Rent. The first sentence of Section 3.1 of the Lease is hereby
amended to read in its entirety as follows: As of July 1, 2012, Lessee shall pay
Lessor monthly rent (“Rent”) in the amount of $12,500.00 for the month of July
2012 and shall also pay the costs of hangar space and insurance costs incurred
by Lessor allocable to the month of July 2012, not to exceed $16,750 for the
hangar space and insurance costs, in the aggregate.


1.3    Section 10 - Right of First Refusal is hereby deleted in its entirety and
is no longer of any force and effect.


Section 2:    REPRESENTATION AND WARRANTY OF LESSEE
2.1    No Defaults. Lessee hereby represents and warrants that as of the date
hereof no default by Lessee has occurred or is continuing under the Lease.
Section 3:    EFFECTIVENESS OF LEASE
3.1    Continuing Effect. Except as otherwise expressly amended by this
Amendment No. 3, all other terms and conditions of the Lease shall remain in
full force and effect as the legal, valid and binding rights and obligations of
Lessor and Lessee.

1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed by their duly authorized officers as of the day and year first
above written.


THE WENDY'S COMPANY, INC.            TASCO, LLC
By: /s/ R. Scott Toop__________________            By: /s/Peter W.
May_____________________
Name:    R. Scott Toop                    Name: Peter W. May
Title:    SVP, General Counsel and Secretary        Title: Manager


By: /s/ Susan M. Gordon_______________        
Name:    Susan M. Gordon                        
Title:    Vice President - Legal Counsel                        




Trian Fund Management, L.P. (“Trian”) absolutely and unconditionally guarantees
to The Wendy's Company, Inc. (the “Lessor”) the performance and observance of
any and all of the obligations of TASCO, LLC (the “Lessee”) under the foregoing
Amendment No. 3, including but not limited to the payment in full of all amounts
due from Lessee to Lessor under the Lease, as amended. This Guarantee
constitutes the direct, general and unconditional obligation of Trian, is
irrevocable and with respect to the obligations of Lessee involving payment of
amounts due to Lessor is a guarantee of payment and not of collection.




TRIAN FUND MANAGEMENT, L.P.






By: /s/ Peter W. May_________________________
Name: Peter W. May
Title: Member





2